Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 21, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, & 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 10,734,419 B2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as obvious over Lee (Pub. No.: US 2018/0255215 A1).

Regarding Claim 1, Lee discloses an image sensor, comprising:										a plurality of photodetectors disposed within a substrate (Par. 0030, Figs. 1-2 – each of the first to fourth unit pixels 211 to 214 includes a photodetector PD);					a first plurality of semiconductor devices disposed over a first side of the substrate (Par. 0030-0034, Figs. 1-2 – first plurality of semiconductor devices corresponding to drivers 220 & 230 on one side of the plurality of photodetectors); 								a second plurality of semiconductor devices disposed over the first side of the substrate (Par. 0030-0034, Figs. 1-2 – second plurality of semiconductor devices corresponding to drivers 220 & 230 on the other side of the plurality of photodetectors); and						wherein the first and second plurality of semiconductor devices are disposed on opposing sides of the plurality of photodetectors such that the plurality of photodetectors are spaced laterally between the first and second plurality of semiconductor devices, and wherein the Lee does not explicitly disclose 						             wherein the first and second plurality of semiconductor devices have at least second order rotational symmetry with respect to a center point of the plurality of photodetectors.		Lee discloses the claimed invention except for an image sensor, comprising: wherein the first and second plurality of semiconductor devices have at least second order rotational symmetry with respect to a center point of the plurality of photodetectors.  It is clear from Figs. 1 & 2 of Lee that the first plurality of semiconductor devices comprising a drive transistor Dx, a selection transistor Sx and a reset transistor Rx and the second plurality of semiconductor devices comprising a drive transistor Dx, a selection transistor Sx and a reset transistor Rx could have been easily rearranged to have at least second order rotational symmetry with respect to a center point of the plurality of photodetectors. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt an image sensor, comprising: wherein the first and second plurality of semiconductor devices have at least second order rotational symmetry with respect to a center point of the plurality of photodetectors, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 4, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the plurality of photodetectors has rotational symmetry with respect to the center point (Fig. 2).
Regarding Claim 5, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices are configured as transistors, respectively (Par. 0030-0034).
Regarding Claim 6, Lee, as applied to claim 1, discloses 			                     the image sensor, further comprising: a plurality of transfer transistors overlying each photodetector, wherein the transfer transistors are spaced laterally between the first and second plurality of semiconductor devices (Par. 0030-0034; Fig. 2 – transfer transistor Tx)
Regarding Claim 8, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices comprise a reset transistor, a source follower transistor, and a select transistor, respectively (Par. 0030-0034).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/12/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812